Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Maier on 12/09/2021.
The application has been amended as follows: 

1.	(Previously Presented)   An IP packet switching device for routing a plurality of packetized media streams, the IP packet switching device comprising:
a packet routing portion configured to route a packetized media stream to a first output port based on a first forwarding address defined in a packet routing table that defines individual switching points for each of the plurality of packetized media streams, respectively, with the respective switching points being either of a first switching point defined by a trigger time value and a second switching point defined to be as soon as possible;
an RTP time stamp detection portion configured to detect RTP time stamp values in each incoming frame in each of the packetized media streams;
a data routing controller configured to determine, based on the packet routing table, whether to reroute each of the packetized media stream using the individual switching points for each respective packetized media stream with the respective individual switching point being either of the first switching point or the second switching point;
a trigger comparison portion configured to compare a detected RTP time stamp value of each new frame in each packetized media stream with the trigger time value for the respective packetized media 
a data packet rerouting portion configured to reroute the respective packetized media stream during a vertical blanking interval switching point of the respective new frame from the first output port to a second output port based on a second forwarding address defined in the packet routing table when the detected RTP time stamp value of the respective new frame matches the trigger time value defined in the packet routing table when the data routing controller determines to use the first switching point.

2.	(Previously Presented)    The IP packet switching device according to claim 1, wherein the data routing controller is further configured to receive a command stream to configure the data packet rerouting portion to isochronously switch the respective packetized media stream from the first output port to the second output port.

3.	(Previously Presented)	The IP packet switching device according to claim 2, wherein the command stream includes the packet routing table that includes the trigger time value and a new forwarding address for the second output port that is associated with the trigger time value.

4.	(Original)	The IP packet switching device according to claim 3, wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address.

5.	(Previously Presented)	The IP packet switching device according to claim 4, wherein the trigger time value is based on a precision time protocol synchronization signal.

6.	(Original) 	The IP packet switching device according to claim 5, wherein the command stream is based on at least one of an IGMP command and an SDN command.

7.	(Canceled)

8.	(Previously Presented)	   The IP packet switching device according to claim 1, wherein the packet routing portion is further configured to route a new packetized media stream to the first output port when 

9.	(Currently Amended)	    An IP packet switching device for routing a plurality of packetized media streams, the IP packet switching device comprising:
a packet routing portion configured to route a packetized media stream to a first output port set forth in a packet routing table that defines individual switching points for each of the plurality of packetized media streams, respectively, with the respective switching points being either of a first switching point defined by a trigger time value and a second switching point defined to be as soon as possible;
a time stamp change detection portion configured to detect respective time stamp values in each incoming frame of the packetized media stream; and
a packet routing controller configured to determine, based on the packet routing table, whether to reroute the packetized media stream using the individual switching points for the respective packetized media stream with each of the individual switching points being either of the first switching point or the second switching point;
a rerouting portion configured to immediately reroute, when the packet routing controller determines to use the second switching point, the packetized media stream during a vertical blanking interval switching point of a new frame in the respective packetized media stream from the first output port to a second output port based on a forwarding address defined in the packet routing table when the time stamp detection portion detects a change in the time stamp values between a current frame and the new frame of the packetized media stream.

10.	(Previously Presented)    The IP packet switching device according to claim 9, wherein the detected time stamp values are RTP time stamp values parsed in the frames of each of the plurality of packetized media streams.

11.	(Previously Presented)	  The IP packet switching device according to claim 10, wherein the packet routing controller is further configured to store the packet routing table that defines the forwarding address for rerouting the packetized media stream from the first output port to the second output port.



13.	(Previously Presented)	  The IP packet switching device according to claim 12, further comprising a data routing controller configured to receive a command stream to configure the rerouting portion to isochronously switch each of the plurality of packetized media streams from the first output port to the second output port.

14.	(Previously Presented)	 The IP packet switching device according to claim 13, wherein the command stream includes the packet routing table that includes the trigger time value and a new forwarding address for the second output port that is associated with the trigger time value.

15.	(Previously Presented)	The IP packet switching device according to claim 14, wherein the data routing controller is further configured to control the rerouting portion by replacing a current forwarding address for the packetized media stream with the new forwarding address.

16.	(Previously Presented)	The IP packet switching device according to claim 15, wherein the trigger time value is based on a precision time protocol synchronization signal.

17.	(Original)	The IP packet switching device according to claim 16, wherein the command stream is based on at least one of an IGMP command and an SDN command.

18.	(Canceled)

19.	(Previously Presented)	The IP packet switching device according to claim 11, wherein the routing portion is further configured to route a new packetized media stream to the first output port when the detected RTP time stamp value of the packetized media stream matches the trigger time value defined in the packet routing table.


a plurality of input ports configured to receive a plurality of packetized media streams, respectively;
a packet routing controller configured to store a packet routing table that defines a plurality of forwarding address for each of the plurality of input ports to route at least one of the plurality of packetized media streams to a respective output port of a plurality of output ports, wherein the packet routing table define individual switching points for each of the plurality of packetized media streams, respectively, with the respective switching points being either of a first switching point defined by a trigger time value and a second switching point defined to be as soon as possible;
a packet routing portion configured to route the at least one packetized media stream to a first output port of the plurality of output ports based on a first forwarding address defined in a packet routing table;
an RTP time stamp detection portion configured to parse RTP time stamp values in each incoming frame in the at least one packetized media stream; and
a data packet rerouting portion configured to:
determine, based on the respective forwarding address for each packetized media stream set forth in the packet routing table, whether to reroute the respective packetized media stream using the individual switching points for the respective packetized media streams with the respective individual switching point being either of the first switching point or the second switching point;
when the second switching point is determined to be used, immediately reroute the respective packetized media stream to a second output port of the plurality of output ports based on the respective forwarding address defined in the packet routing table immediately when the RTP time stamp detection portion detects a change between a current frame and a new frame in the parsed RTP time stamp values, such that the a respective packetized media stream is rerouted to the second output port during a vertical blanking interval switching point of the new frame of the respective packetized media stream.

21.	(Previously Presented)	The IP packet switching device according to claim 20, further comprising a data routing controller configured to receive a command stream to configure the data packet rerouting portion to isochronously switch the respective packetized media stream from the first output port to the second output port.

22.	(Canceled)

23.	(Previously Presented)	The IP packet switching device according to claim 20, wherein, when the first switching point is determined to be used, the data routing controller is further configured to control the data packet rerouting portion by replacing a current forwarding address for the respective packetized media stream with a new forwarding address associated with the trigger time value when the parsed RTP time stamp value in the respective packetized media stream matches the trigger time value.

24.	(Previously Presented)	The IP packet switching device according to claim 23, wherein the trigger time value is based on a precision time protocol synchronization signal.

25.	(Original)	The IP packet switching device according to claim 24, wherein the command stream is based on at least one of an IGMP command and an SDN command.

26.	(Previously Presented)	The IP packet switching device according to claim 20, wherein the packet routing portion is further configured to route a new packetized media stream to the first output port when the detected RTP time stamp value of the packetized media stream matches the trigger time value defined in the packet routing table.

27.	(Currently Amended)	   An IP packet switching device for routing a plurality of packetized media streams, the IP packet switching device comprising:
a packet routing portion configured to route at least one packetized media stream to a first output port based on a packet routing table that defines individual switching points for the plurality of packetized media streams, respectively, with the respective switching points each being either a first switching point defined by a trigger time value or a second switching point defined to be as soon as possible;
a time stamp detection portion configured to determine respective time stamp values in each incoming frame of the at least one packetized media stream;
a data routing controller configured to determine, for the at least one packetized media stream and based on the packet routing table, whether to reroute the packetized media stream using the individual switching point for the packetized media stream with the respective individual switching point being either of the first switching point or the second switching point; and
,
wherein the data routing controller is further configured to receive a command stream to configure the data packet rerouting portion to isochronously switch the at least one packetized media stream from the first output port to the second output port.

28.	(Previously Presented)     The IP packet switching device according to claim 27, wherein the determined time stamp values are RTP time stamp values parsed in each of the incoming frames of the at least one packetized media stream.

29.	(Previously Presented)	The IP packet switching device according to claim 27, further comprising a packet routing controller configured to store the packet routing table that defines at least one forwarding address for rerouting the at least one packetized media stream from the first output port to the second output port.

30.	(Previously Presented)	The IP packet switching device according to claim 29, wherein the data packet rerouting portion is configured to reroute the at least one packetized media stream from the first output port to the second output port based on the at least one forwarding address when the determined time stamp value matches a trigger time value defined in the packet routing table and when the data routing controller determines to use the first switching point for the at least one packetized media stream.

31.	(Canceled)

32.	(Currently Amended	The IP packet switching device according to claim 27, wherein the command stream includes the packet routing table that includes the trigger time value and a new forwarding address for the second output port that is associated with the trigger time value.

33.	(Previously Presented) 	The IP packet switching device according to claim 32, wherein the data routing controller is further configured to control the data packet rerouting portion by replacing a current 

34.	(Previously Presented) 	The IP packet switching device according to claim 33, wherein the trigger time value is based on a precision time protocol synchronization signal.

35.	(Original)	The IP packet switching device according to claim 34, wherein the command stream is based on at least one of an IGMP command and an SDN command.

36.	(Canceled)

37.	(Currently Amended)     An IP packet switching device comprising:
a plurality of input ports configured to receive a plurality of packetized media streams, respectively;
a data packet routing portion configured to route a first packetized media stream received by a first input port of the plurality of input ports to a first output port of the plurality of output ports based on a packet routing table that defines 
a packet routing controller configured to determine, based on the packet routing table, whether to reroute a second packetized media stream using the first switching point or the second switching point; 
an RTP time stamp detection portion configured to parse RTP time stamp values in each incoming frame  and
a data routing controller configured to receive a command stream to configure the data packet routing portion to isochronously switch the first packetized media stream from the first output port to the second output port,
wherein the data packet routing portion is further configured to immediately route the second packetized media stream, during a vertical blanking interval switching point of a new frame of the second 

38.	(Original)	The IP packet switching device according to claim 37, wherein the parsed time stamp values are RTP time stamp values in the frames of the first packetized media stream.

39.	(Previously Presented)	The IP packet switching device according to claim 37, wherein the packet routing controller is further configured to store the packet routing table that defines at least one forwarding address for routing the second packetized media stream from to the second output port.

40.	(Previously Presented)	The IP packet switching device according to claim 39, wherein the data packet routing portion is configured to reroute the first packetized media stream from the first output port to a second output port based on another forwarding address defined in the packet routing table when the determined time stamp value matches a trigger time value defined in the packet routing table and when the packet routing controller determines to use the first switching point for rerouting the first packetized media stream.

41. 	(Cancelled) 

42.	(Previously Presented)	The IP packet switching device according to claim 39, wherein the packet routing table that includes the trigger time value and a new forwarding address for the second output port that is associated with the trigger time value.

43.	(Previously Presented)	The IP packet switching device according to claim 42, wherein the data packet routing portion is further configured to replace a current forwarding address for the first packetized media stream with the new forwarding address when the parsed time stamp of the at least one packetized media stream matches the trigger time value.



45.	(Original)	The IP packet switching device according to claim 44, wherein the command stream is based on at least one of an IGMP command and an SDN command.

46.	(Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468